Exhibit 10.21

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is made as of the 18th day of December, 2008 (the
“Effective Date”), by and between Kindred Healthcare Operating, Inc., a Delaware
corporation (the “Company”), and Richard E. Chapman (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is employed by the Company, a wholly owned subsidiary of
Kindred Healthcare, Inc. (“Parent”), and the parties hereto desire to provide
for Executive’s continued employment by the Company; and

WHEREAS, the Executive Compensation Committee of the Board of Directors of
Parent (the “Board”) has determined that it is in the best interests of the
Company and Parent to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Executive agree as follows:

1. Employment. The Company hereby agrees to employ Executive and Executive
hereby agrees to be employed by the Company on the terms and conditions herein
set forth. The initial term of this Agreement shall be for a one-year period
commencing on the Effective Date. The Term shall be automatically extended by
one additional day for each day beyond the Effective Date that the Executive
remains employed by the Company until such time as the Company elects to cease
such extension by giving written notice of such election to the Executive. In
such event, the Agreement shall terminate on the first anniversary of the
effective date of such election notice.

2. Duties. Executive is engaged by the Company in an executive capacity as
Executive Vice President and Chief Administrative and Information Officer.

3. Extent of Services. Executive, subject to the direction and control of the
Board, shall have the power and authority commensurate with his executive status
and necessary to perform his duties hereunder. During the term, Executive shall
devote his working time, attention, labor, skill and energies to the business of
the Company, and shall not, without the consent of the Company, be actively
engaged in any other business activity, whether or not such business activity is
pursued for gain, profit or other pecuniary advantage.

 

–1–



--------------------------------------------------------------------------------

4. Compensation. As compensation for services hereunder rendered, Executive
shall receive during the Term:

(a) A base salary (“Base Salary”) of not less than his current base salary per
year payable in equal installments in accordance with the Company’s normal
payroll procedures. Executive may receive increases in his Base Salary from time
to time, as approved by the Board.

(b) In addition to Base Salary, Executive shall be entitled to receive bonuses
and other incentive compensation as the Board may approve from time to time,
including participation in the Company’s annual short-term incentive
compensation plan and its long-term compensation plan, in accordance with the
terms and conditions of such plans as may be in effect from time to time.

5. Benefits.

(a) Executive shall be entitled to participate in any and all Executive pension
benefit, welfare benefit (including, without limitation, medical, dental,
disability and group life insurance coverages) and fringe benefit plans from
time to time in effect for Executives of the Company and its affiliates.

(b) Executive shall be entitled to participate in such bonus, stock option, or
other incentive compensation plans of the Company and its affiliates in effect
from time to time for executives of the Company.

(c) Executive shall be entitled to four weeks of paid vacation each year. The
Executive shall schedule the timing of such vacations in a reasonable manner.
The Executive may also be entitled to such other leave, with or without
compensation as shall be mutually agreed by the Company and Executive.

(d) Executive may incur reasonable expenses for promoting the Company’s
business, including expenses for entertainment, travel and similar items. The
Company shall reimburse Executive for all such reasonable expenses in accordance
with the Company’s reimbursement policies and procedures, as may be in effect
from time to time.

 

–2–



--------------------------------------------------------------------------------

6. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Term. If the Company determines in good faith
that the Disability of Executive has occurred during the Term (pursuant to the
definition of Disability set forth below) it may give to Executive written
notice of its intention to terminate Executive’s employment. In such event,
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, Executive shall not have
returned to full-time performance of Executive’s duties. For purposes of this
Agreement, “Disability” shall mean Executive’s absence from his full-time duties
hereunder for a period of 90 days due to disability as defined in the long-term
disability plan provided to Executive by the Company.

(b) Cause. The Company may terminate Executive’s employment during the Term for
Cause. For purposes of this Agreement, “Cause” shall mean the Executive’s
(i) conviction of or plea of nolo contendere to a crime involving moral
turpitude; or (ii) willful and material breach by Executive of his duties and
responsibilities, which is committed in bad faith or without reasonable belief
that such breaching conduct is in the best interests of the Company and its
affiliates, but with respect to (ii) only if the Board adopts a resolution by a
vote of at least 75% of its members so finding after giving the Executive and
his attorney an opportunity to be heard by the Board- and a reasonable
opportunity of not less than 30 days to remedy or correct the purported
breaching conduct. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Executive in good faith and in the best interests of the Company.

(c) Good Reason. Executive’s employment may be terminated during the Term by
Executive for Good Reason. “Good Reason” shall exist upon the occurrence,
without Executive’s express written consent, of any of the following events:

(i) a material adverse change in Executive’s authority, duties or
responsibilities (including, without limitation the Company assigning to
Executive duties of a substantially nonexecutive or nonmanagerial nature) (other
than any such change directly attributable to the fact that the Company is no
longer publicly owned);

(ii) the Company shall materially reduce the Base Salary or annual bonus
opportunity of Executive, or ;

 

–3–



--------------------------------------------------------------------------------

(iii) the Company shall require Executive to relocate Executive’s principal
business office more than 30 miles from its location on the Effective Date; or

(iv) a material breach by the Company of Section 5(a) or Section 9(c) of this
Agreement.

For purposes of this Agreement, “Good Reason” shall not exist until after
Executive has given the Company notice of the applicable event within 90 days of
the initial occurrence of such event and which is not remedied within 30 days
after receipt of written notice from Executive specifically delineating such
claimed event and setting forth Executive’s intention to terminate employment if
not remedied; provided, that if the specified event cannot reasonably be
remedied within such 30-day period and the Company commences reasonable steps
within such 30-day period to remedy such event and diligently continues such
steps thereafter until a remedy is effected, such event shall not constitute
“Good Reason” provided that such event is remedied within 60 days after receipt
of such written notice.

(d) Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination given
in accordance with this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specifies the
intended termination date (which date, in the case of a termination for Good
Reason, shall be not more than thirty days after the giving of such notice). The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or the Company, respectively, hereunder
or preclude Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing Executive’s or the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the later of the date specified in the Notice of Termination or the date
that is one day after the last day of any applicable cure period, (ii) if
Executive’s employment is terminated by the Company other than for Cause or
Disability, or Executive resigns without Good Reason, the Date of Termination
shall be the date on which the Company or Executive notified Executive or the
Company, respectively, of such termination and (iii) if Executive’s employment
is terminated by reason of death or Disability, the Date of Termination shall be
the date of death of Executive or the Disability Effective Date, as the case may
be.

 

–4–



--------------------------------------------------------------------------------

7. Obligations of the Company Upon Termination. Following any termination of
Executive’s employment hereunder, the Company shall pay Executive his Base
Salary through the Date of Termination and any amounts owed to Executive
pursuant to the terms and conditions of the Executive benefit plans and programs
of the Company at the time such payments are due. In addition, subject to
Section 7(e) hereof and the conditions set forth below, Executive shall be
entitled to the following additional payments:

(a) Death or Disability. If, during the Term, Executive’s employment shall
terminate by reason of Executive’s death or Disability, the Company shall pay to
Executive (or his designated beneficiary or estate, as the case may be) the
prorated portion of any Target Bonus (as defined below) Executive would have
received for the year of termination of employment. Such amount shall be paid on
the date when such amounts would otherwise have been payable to the Executive if
Executive’s employment with the Company had not terminated as determined in
accordance with the terms and conditions of the applicable short-term incentive
plan of the Company.

For purposes of this Agreement: “Target Bonus” shall mean the full amount of the
targeted annual short-term incentive bonus that would be payable to the
Executive, assuming the targeted performance criteria on which such annual
short-term incentive bonus is based were deemed to be satisfied, in respect of
services for the calendar year in which the date in question occurs.

(b) Good Reason; Other than for Cause. If, during the Term, the Company shall
terminate Executive’s employment other than for Cause (but not for Disability),
or the Executive shall terminate his employment for Good Reason:

(1) in satisfaction of the annual bonus Executive would otherwise be eligible to
receive under the short-term incentive plan in respect of the calendar year in
which the Date of Termination occurs, the Company shall pay to Executive an
amount equal to the product of (i) the annual bonus, if any, to which the
Executive would have been entitled for the year in which the Date of Termination
occurs had Executive’s employment with the Company not been terminated, as
determined in accordance with the terms and conditions of the applicable
short-term incentive plan of the Company as provided in Section 4(b) hereof, and
(ii) a fraction, the numerator of which is the number of days in the period
beginning on the first day of the calendar year in which the Date of Termination
occurs and ending on the Date of Termination and the

 

–5–



--------------------------------------------------------------------------------

denominator of which is 365. Such amount shall be paid on the date when such
amounts would otherwise have been payable to the Executive if Executive’s
employment with the Company had not terminated as determined in accordance with
the terms and conditions of the applicable short-term incentive plan of the
Company.

(2) Within 14 days following Executive’s Date of Termination, the Company shall
pay to Executive a cash severance payment in an amount equal to 1.5 times the
sum of the Executive’s Base Salary and Target Bonus as of the Date of
Termination.

(3) For a period of 18 months following the Date of Termination (the “Benefit
Continuation Period”), the Executive shall be treated as if he had continued to
be an Executive for all purposes under the Company’s health insurance plan and
dental insurance plan; or if the Executive is prohibited from participating in
such plans, the Company shall otherwise provide such benefits. Executive shall
be responsible for any employee contributions for such insurance coverage.
Following the Benefit Continuation Period, the Executive shall be entitled to
receive continuation coverage under Part 6 of Title I or ERISA (“COBRA
Benefits”) by treating the end of this period as the applicable qualifying event
(i.e, as a termination of employment) for purposes of ERISA Section 603(2)) and
with the concurrent loss of coverage occurring on the same date, to the extent
allowed by applicable law.

(4) For the Benefit Continuation Period, Company shall maintain in force, at its
expense, the Executive’s life insurance in effect under the Company’s voluntary
life insurance benefit plan as of the Date of Termination. Executive shall be
responsible for any employee contributions for such insurance coverage. For
purposes of clarification, the portion of the premiums in respect of such
voluntary life insurance for which Executive and Company are responsible,
respectively, shall be the same as the portion for which Company and Executive
are responsible, respectively, immediately prior to the Date of Termination.

(5) For the Benefit Continuation Period, the Company shall provide short-term
and long-term disability insurance benefits to Executive equivalent to the
coverage that the Executive would have had he remained employed under the
disability insurance plans applicable to Executive on the Date of Termination.
Executive shall be responsible for any employee contributions for such insurance
coverage. Should Executive become disabled during such period, Executive shall
be entitled to receive such benefits, and for such duration, as the applicable
plan provides. For purposes of

 

–6–



--------------------------------------------------------------------------------

clarification, the portion of the premiums in respect of such short-term and
long-term disability benefits for which Executive and Company are responsible,
respectively shall be the same as the portion for which Executive and Company
are responsible, respectively; immediately prior to the Date of Termination.

(6) Within fifteen (15) days after the Date of Termination, the Company shall
pay to Executive a cash payment in an amount, if any, necessary to compensate
Executive for the Executive’s unvested interests under the Company’s retirement
savings plan which are forfeited by Executive in connection with the termination
of Executive’s employment.

(7) Company shall adopt such amendments to its Executive benefit plans, if any,
as are necessary to effectuate the provisions of this Agreement.

(8) Any outstanding unvested stock options, stock performance units or similar
equity awards (other than restricted stock awards) held by Executive on the Date
of Termination shall continue to vest in accordance with their original terms
(including any related performance measures) for the duration of the Benefit
Continuation Period as if Executive had remained an employee of the Company
through the end of such period and any such stock option, stock performance unit
or other equity award (other than restricted stock awards) that has not vested
as of the conclusion of such period shall be immediately cancelled and forfeited
as of such date. In addition, Executive shall have the right to continue to
exercise any outstanding vested stock options held by Executive during the
Benefit Continuation Period; provided that in no event shall Executive be
entitled to exercise any such option beyond the original expiration date of such
option. Any outstanding restricted stock award held by Executive as of the Date
of Termination that would have vested during the Benefit Continuation Period had
Executive remained an employee of the Company through the end of such period
shall be immediately vested as of the Date of Termination and any restricted
stock award that would not have vested as of the conclusion of such period shall
be immediately cancelled and forfeited as of such date.

(9) Notwithstanding anything in this Agreement to the contrary, in no event
shall the provision of in-kind benefits pursuant to this Section 7 during any
taxable year of Executive affect the provision of in-kind benefits pursuant to
this Section 7 in any other taxable year of Executive.

(10) Following the Executive’s Date of Termination, the Executive shall receive
the computer which Executive is utilizing as of the Date of Termination.

 

–7–



--------------------------------------------------------------------------------

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated for Cause or Executive terminates employment without Good Reason (and
other than due to such Executive’s death) during the Term, this Agreement shall
terminate without further additional obligations to Executive under this
Agreement.

(d) Death after Termination. In the event of the death of Executive during the
period Executive is receiving payments pursuant to this Agreement, Executive’s
designated beneficiary shall be entitled to receive the balance of the payments;
or in the event of no designated beneficiary, the remaining payments shall be
made to Executive’s estate.

(e) General Release of Claims. Notwithstanding anything herein to the contrary,
the amounts payable pursuant to this Section 7 are subject to the condition that
Executive has delivered to the Company an executed copy of an irrevocable
general release of claims in a form satisfactory to the Company within the 60
day period immediately following the Executive’s separation from service (the
“Release Period”). Any payment that otherwise would be made prior to Executive’s
delivery of such executed release pursuant to this Section 7 shall be paid on
the first business day following the conclusion of the Release Period; provided
that in-kind benefits provided pursuant to subsections (b)(3), (4) and (5) of
this Section 7 shall continue in effect after separation from service pending
the execution and delivery of such release for a period not to exceed 60 days;
provided further that if such release is not executed and delivered within such
60-day period, Executive shall reimburse the Company for the full cost of
coverage during such period.

(f) Six Month Delay for Specified Employees. Notwithstanding anything herein to
the contrary, if at the time of Executive’s separation from service Executive is
a “specified employee” as defined in Section 409A of the Internal Revenue Code
of 1986, as amended and the regulations promulgated thereunder (the “Code”) and
the deferral of the payment payable pursuant to Section 7(b)(2) is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the payment to which Executive would otherwise be entitled during the
first six months following Executive’s separation from service shall be deferred
and accumulated (without any reduction in such payment ultimately paid to
Executive) for a period of six months from the date of separation from service
and paid in a lump sum on the first day of the seventh month following such
separation from service (or, if earlier, the date of Executive’s death),
together with interest during such period at a rate computed by adding 2.00% to
the Prime Rate as published in the Money Rates section of the Wall Street
Journal, or other equivalent publication if the Wall Street Journal no longer
publishes such information, on the first publication date of the Wall

 

–8–



--------------------------------------------------------------------------------

Street Journal or equivalent publication after the date of Executive’s
separation from service (provided that if more than one such Prime Rate is
published on any given day, the highest of such published rates shall be used).

8. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. The Company shall pay
all costs of the arbitration and all reasonable attorneys’ and accountants’ fees
of the Executive in connection therewith, including any litigation to enforce
any arbitration award.

9. Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Executive’s services are principally performed, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

–9–



--------------------------------------------------------------------------------

10. Other Severance Benefits. Executive hereby agrees that in consideration for
the payments to be received under Section 7(b) of this Agreement, Executive
waives any and all rights to any payments or benefits under any plans, programs,
contracts or arrangements of the Company or their respective affiliates that
provide for severance payments or benefits upon a termination of employment,
other than the Change in Control Severance Agreement between the Company and
Executive (the “Severance Agreement”); provided that any payments payable to
Executive under Section 7(b) hereof shall be offset by any payments payable
under the Severance Agreement.

11. Withholding. All payments to be made to Executive hereunder will be subject
to all applicable required withholding of taxes.

12. No Mitigation. Executive shall have no duty to mitigate his damages by
seeking other employment and, should Executive actually receive compensation
from any such other employment, the payments required hereunder shall not be
reduced or offset by any such compensation. Further, the Company’s and Parent’s
obligations to make any payments hereunder shall not be subject to or affected
by any setoff, counterclaims or defenses which the Company or Parent may have
against Executive or others.

13. Non-solicitation. During the Term and for a period of one year thereafter
(collectively, the “Non-solicitation Period”), Executive shall not directly or
indirectly, individually or on behalf of any person other than the Company, aid
or endeavor to solicit or induce any of the Company’s or its affiliates’
employees to leave their employment with the Company or such affiliates in order
to accept employment with Executive or any other person, corporation, limited
liability company, partnership, sole proprietorship or other entity; provided,
however, that the foregoing shall not restrict Executive or any other person
from conducting general solicitations or advertisements not directed
specifically at employees of the Company or its affiliates, or from employing
any employee who responds to any such general solicitation or advertisement or
who otherwise initiates a request for employment. If the restrictions set forth
in this section would otherwise be determined to be invalid or unenforceable by
a court of competent jurisdiction, the parties intend and agree that such court
shall exercise its discretion in reforming the provisions of this Agreement to
the end that Executive will be subject to a non-solicitation covenant which is
reasonable under the circumstances and enforceable by the Company. It is agreed
that no adequate remedy at law exists for the parties for violation of this
section and that this section may be enforced by any equitable remedy, including
specific performance and injunction, without limiting the right of the Company
to proceed at law to obtain such relief as may be available to it. The running
of the Non-solicitation Period shall be tolled for any period of time during
which Executive is in violation of any covenant contained herein, for any reason
whatsoever.

 

–10–



--------------------------------------------------------------------------------

14. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or sent by telephone facsimile transmission, personal or overnight couriers, or
registered mail with confirmation or receipt, addressed as follows:

If to Executive:

Richard E. Chapman

680 South Fourth Street

Louisville, KY 40202

If to Company:

Kindred Healthcare Operating, Inc.

680 South Fourth Street

Louisville, KY 40202

Attn: General Counsel

15. Waiver of Breach and Severability. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. In the event any
provision of this Agreement is found to be invalid or unenforceable, it may be
severed from the Agreement and the remaining provisions of the Agreement shall
continue to be binding and effective.

16. Entire Agreement; Amendment. This instrument contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter hereof. No provisions of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in writing signed by Executive and such officer of the Company
specifically designated by the Board.

17. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.

18. Headings. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

 

–11–



--------------------------------------------------------------------------------

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

20. Cancellation of Prior Agreement. The Executive hereby acknowledges and
agrees that this Agreement is intended to and does hereby replace that certain
employment agreement dated July 28, 1998, and any amendments thereto, between
the Company (or its predecessor) and the Executive, and that such agreement is
cancelled, terminated and of no further force and effect.

21. Section 409A. If any provision of this Agreement (or any award of
compensation or benefits provided under this Agreement) would cause Executive to
incur any additional tax or interest under Section 409A of the Code, the Company
shall reform such provision to comply with 409A and agrees to maintain, to the
maximum extent practicable without violating 409A of the Code, the original
intent and economic benefit to Executive of the applicable provision; provided
that nothing herein shall require the Company to provide Executive with any
gross-up for any tax, interest or penalty incurred by Executive under
Section 409A of the Code. Furthermore, notwithstanding anything herein to the
contrary, no payment or benefit payable under this Agreement shall be required
to be paid or provided in calendar year 2008 if the payment of such payment or
benefit would constitute an impermissible acceleration under Section 409A of the
Code and the transition guidance thereunder and such payment shall instead be
paid on January 1, 2009, without interest.

 

–12–



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

KINDRED HEALTHCARE OPERATING, INC. By:  

/s/ Paul J. Diaz

  Paul J. Diaz, President and   Chief Executive Officer Solely for the purpose
of Section 7 KINDRED HEALTHCARE, INC. By:  

/s/ Paul J. Diaz

  Paul J. Diaz, President and   Chief Executive Officer

/s/ Richard E. Chapman

RICHARD E. CHAPMAN

 

–13–